     Case 3:19-cv-00001-CAB-AHG Document 10 Filed 01/03/19 PageID.1284 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
 8                           SOUTHERN DISTRICT OF CALIFORNIA
 9
10    U-BLOX AG, et al.,                                    Case No.: 3:19-cv-001-CAB-(BLM)
11                                        Plaintiffs,
                                                            ORDER ON MOTION TO FILE
12    v.                                                    UNDER SEAL
                                                            [Doc. No. 6]
13    INTERDIGITAL, INC., et al.,
14                                      Defendants.
15
16            The Court, having considered Plaintiffs u-blox AG, u-blox San Diego Inc., and u-
17    blox Amercia, Inc.’s (collectively “u-blox”) Motion For Leave to File Documents Under
18    Seal [Doc. No. 6], and having determined that there are compelling reasons that overcome
19    the presumption of public access, hereby GRANTS u-blox’s Motion. Accordingly, the
20    following documents, or portions thereof, may be filed UNDER SEAL:
21          Portions of the Complaint;
22          Portions of Plaintiffs’ Memorandum of Points and Authorities in Support of Ex
23            Parte Application for Temporary Restraining Order and An Order to Show Cause re
24            Preliminary Injunction;
25          Portions of the Declaration of Kent Baker in Support of Ex Parte Application for
26            Temporary Restraining Order and An Order to Show Cause re Preliminary
27            Injunction;
28          Exhibits A – I to the Declaration of Kent Baker filed in Support of Ex Parte

                                                        1
                                                                                3:19-cv-001-CAB-(BLM)
     Case 3:19-cv-00001-CAB-AHG Document 10 Filed 01/03/19 PageID.1285 Page 2 of 2


 1          Application for Temporary Restraining Order and An Order to Show Cause re
 2          Preliminary Injunction;
 3        Portions of the Declaration of Mark Murray in Support of Ex Parte Application for
 4          Temporary Restraining Order and An Order to Show Cause re Preliminary
 5          Injunction;
 6        Exhibits A – B to the Declaration of Mark Murray filed in Support of Ex Parte
 7          Application for Temporary Restraining Order and An Order to Show Cause re
 8          Preliminary Injunction; and
 9        Portions of the Declaration of Andreas Thiel in Support of Ex Parte Application for
10          Temporary Restraining Order and An Order to Show Cause re Preliminary
11          Injunction.
12          Counsel are instructed to familiarize themselves with Judge Bencivengo’s Chambers
13    Rules for seeking permission regarding filing documents under seal, which is accessible
14    via the Court’s website at www.casd.uscourts.gov.
15          It is SO ORDERED.
16    Dated: January 3, 2019
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                           3:19-cv-001-CAB-(BLM)
